Citation Nr: 0806482	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-41 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for asthma, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from June 1955 to March 
1958.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefits sought on appeal.  This 
appeal is remanded to the RO via the Appeals Management 
Center, in Washington, D.C.


REMAND

In January 2007, the veteran testified before a Veterans Law 
Judge who is no longer employed by the Board.  By 
correspondence dated in January 2008, the veteran was 
informed of this fact and that he had the right to have 
another hearing.  By correspondence dated in January 2008, he 
requested a videoconference hearing before a Veterans Law 
Judge to be held at the RO in St. Petersburg, Florida.  As 
such a hearing has not yet been conducted, the RO should 
schedule such a hearing.  38 U.S.C.A. §§ 7102, 7107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704, 20.707 (2007).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a videoconference 
hearing in connection with his appeal to 
be held at the RO in St. Petersburg, 
Florida.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

